          Case 8:18-ap-00438-CPM        Doc 5    Filed 01/04/19     Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


In re:

DAVID MICHAEL SLAWSON                               BANKRUPTCY CASE
                                                    NO.: 8:18-bk-00324-CPM
Debtors.                                            CHAPTER 7

________________________/

DAVID MICHAEL SLAWSON

Plaintiff,
                                                    ADVERSARY PROCEEDING
v.                                                  NO.: 8:18-ap-00438-CPM

AFFIRM, Inc.
A Delaware corporation.

Defendant.
____________________________________/

             NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         COMES NOW, the Debtor/Plaintiff, by and through his undersigned attorney,

hereby gives notice of the voluntary dismissal of this action, with prejudice, against the

Defendant.


                                                                      /s/ Alan D. Borden
                                                                    Alan D. Borden, Esq.
                                                           Debt Relief Legal Group, LLC
                                                            901 W. Hillsborough Avenue
                                                                        Tampa, FL 33603
                                                                            813-231-2088
                                                                        813-354-2627 fax
                                                            aborden@1800debtrelief.com
        Case 8:18-ap-00438-CPM         Doc 5    Filed 01/04/19    Page 2 of 2



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished by regular U.S. Mail to U.S. Trustee, Timberlake Annex, Suite 1200, 501 E Polk

Street, Tampa, FL 33602; Christopher E. Prince, Esq., Lesnick Prince & Pappas LLP,

Attorneys for Defendant, 315 W. Ninth Street, Suite 705, Los Angeles, CA 90015; and

David Michael Slawson, 1200 N. Shore Drive N.E., #210, St. Petersburg, FL 33701, on

this 3rd day of January, 2019.


                                                                    /s/ Alan D. Borden
                                                                  Alan D. Borden, Esq.
                                                           Debt Relief Legal Group, Inc.
                                                             901 West Hillsborough Ave
                                                                        Tampa, Fl 33603
                                                                          813-231-2088
                                                                       813-354-2627 fax
                                                           aborden@1800debtrelief.com
